DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 41, 42 and 43 are objected to because of the following informalities: 
Claim 41 was added and now recites the bevel as illustrated in Fig. 5C. It is noted that the bevel is located on the anterior side of the upper and lower plates. Specifically, claim 41 recites that “one or more of the leading peripheral edges of the first and second bone contacting surfaces comprises a bevel.” The claim then ends with a recitation that “only a portion of one or more side peripheral edges of the first and second bone contacting surfaces comprises the exteriorly facing bevel.” The examiner understands that the anterior side of the implant has a curvature to it and that the bevel follows this curve. The curve results in the front surfaces to have a small portion that is beveled. The second recitation of the bevel, specifically - “exteriorly facing bevel” adds confusion because the claim previously just recites “a bevel.” Furthermore, as viewed from the top (see Fig. 5B) the sides of the implant are not beveled. Appropriate correction is required.
In claim 42, delete the extra comma in line 1.
Claim 43 includes the same deficiencies as noted above with claim 41. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 was amended to recite that the first and second vertebral plates include one or more guide openings. Claim 39, which depends from claim 31 recites that each of the first and second vertebral plates includes a plurality of openings distributed along a periphery… The disc does not include both guide openings and a plurality of openings. Claim 39 should be amended to further define the previously recited guide openings. 
Claim 42 includes the recitation of “median planes representing the first and second bone contacting surfaces”; and two separate recitations of “a median plane of the intervertebral implant.” Accordingly, it is unclear what exactly constitutes the median plane because a separate sections of the plate can have multiple different median planes.  
Claim 43 includes the same deficiencies as identified with claim 42 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 25-29, 31, 35 and 39-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor (U.S. 8,070,816 B2) in view of Johnson et al. (U.S. 20002/0183761 A1).
Concerning claim 21, Taylor discloses an intervertebral implant comprising: a first plate including a first bone contacting surface (see Fig. 5 below) configured to contact an endplate of a first vertebral body and a first articulation surface (see Fig. 5 below) opposite the first bone contacting surface, the first plate further including a plurality of openings (see Fig. 5 below) distributed along a periphery and configured to guide bone anchors (see Fig. 5, element 24) into the first vertebral body; a second plate including a second bone contacting surface (see Fig. 5 below) configured to contact an endplate of a second vertebral body and a second articulation surface (see Fig. 5 below) opposite the second bone contacting surface; and a core (see Fig. 5, element 46) disposed between the first plate and the second plate configured to enable relative movement between the first plate and the second plate, wherein leading peripheral edges (see Fig. 5 below) of the first and second plates each comprise an exteriorly facing rounded edge to facilitate insertion of the intervertebral implant between the first and second vertebral bodies, trailing peripheral edges (see Fig. 5 below) of each of the first and second plates are unbeveled, and wherein median planes (see Fig. 16e below) representing the contact surfaces of the first and second plates form an acute angle allowing the intervertebral implant to correct a slope defect of the first and/or second vertebral bodies (see col. 10, lines 35-38).

[AltContent: textbox (Leading Peripheral Edges including a taper)][AltContent: textbox (2nd Bone Contacting (Endplate)Surface)][AltContent: arrow][AltContent: textbox (Posterior Edge)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Openings)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Articulation (Internal) Surface)][AltContent: textbox (2nd Articulation (Internal) Surface)][AltContent: connector][AltContent: textbox (1st Bone Contacting (Endplate) Surface)]
    PNG
    media_image1.png
    686
    567
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: textbox (Median Planes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Trailing Peripheral Edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Leading Peripheral Edges)]
    PNG
    media_image2.png
    223
    271
    media_image2.png
    Greyscale

However, Taylor does not explicitly disclose that the tapered leading peripheral edge is beveled. 
Johnson et al. teach a leading peripheral edge that is beveled (see Figs. 4-5 and par. 0033) in the same field of endeavor for the purpose of distracting adjacent vertebral bodies during implant insertion. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the leading peripheral edge of Taylor’s plates to include a bevel, as taught by Johnson et al., in order to provide a lifting force against the adjacent vertebral body during the implanting step. Distraction of the vertebral body will allow for a smooth implantation of the plate. This concept is well known in the spinal art. 
Concerning claim 25, wherein the second plate includes a plurality of openings (see Fig. 5 above wherein the openings receive screws 24) distributed along a periphery of the second plate, the plurality of openings configured to guide bone anchors into the second vertebral body.
Concerning claim 26, wherein the first plate includes an anterior edge and a posterior edge (see Fig. 5 above); and wherein the plurality of openings are distributed across the posterior edge of the first plate.
Concerning claim 27, wherein the first articulation surface is curved (see Fig. 3) to enable pivoting of the first plate relative to the second plate and wherein the core (see Fig. 3, element 46) includes a complementary curved superior surface to engage the first articulation surface of the first plate.
Concerning claim 29, regarding the recitation that only a portion of each side peripheral edges of each of first and second plates comprises the exteriorly facing bevel with the remaining portion of each of the side peripheral edges of each of the first and second plates being unbeveled, it is noted that one of ordinary skill in the art would only modify the insertion side of the vertebral plate in order to distract the vertebral bodies, as taught by Johnson et al. It would be unnecessary to bevel the other three implant sides because they do not serve as the first penetration point of the plate. 
Taylor also discloses that the core includes a planar surface (see Fig. 3 below) configured to translate or rotate relative to the second articulation surface of the second plate.
[AltContent: connector][AltContent: textbox (Curved Surface of Articulation )][AltContent: connector][AltContent: textbox (Curved Surface of Articulation )][AltContent: textbox (A longitudinal Axis of the second plate / a median plane of the intervertebral implant)][AltContent: textbox (A longitudinal Axis of the first plate / a median plane of the intervertebral implant)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Planar Surface)]
    PNG
    media_image3.png
    720
    585
    media_image3.png
    Greyscale


Concerning claim 31, Taylor discloses a prosthetic disc assembly comprising: a first vertebral plate including a first endplate surface (see Fig. 5 above) configured to engage an endplate of a first vertebral body and a first internal surface (see Fig. 5 above) opposite the first endplate surface; a second vertebral plate including a second endplate surface (see Fig. 5 above) configured to engage an endplate of a second vertebral body and a second internal surface (see Fig. 5 above) opposite the second endplate surface, each of the first and second vertebral plates further including one or more guide openings (see Fig. 5 above); a core (see Fig. 5, element 46) disposed between the first vertebral plate and the second vertebral plate configured to enable relative movement between the first vertebral plate and the second vertebral plate; and a plurality of bone anchors (see Fig. 5, element 24) configured to couple the first and second vertebral plates to the first and second vertebral bodies upon implantation using the one or more guide openings, wherein leading peripheral edges of the first and second endplate surfaces each comprise an exteriorly facing taper (see Fig. 5 above) to facilitate insertion of the implant between the first and second vertebral bodies and wherein trailing peripheral edges of each of the first and second endplate surfaces are unbeveled.
Concerning claim 35, wherein the first internal surface is curved to enable pivoting of the first vertebral plate relative to the second vertebral plate and wherein a mobile core includes a planar surface configured to translate or rotate on the second internal surface of the second vertebral plate (see Fig. 3 above).
Concerning claims 39 and 40, wherein the first vertebral plate includes an anterior edge and a posterior edge (see Fig. 5 above); and wherein the plurality of openings are distributed across the posterior edge of the first vertebral plate.
Concerning claim 41, Taylor discloses an intervertebral implant comprising: a first plate including a first bone contacting surface (see Fig. 5 above) configured to contact an endplate of a first vertebral body and a first articulation surface (see Fig. 5 above) opposite the first bone contacting surface, the first plate further including a first elongated osseous anchorage member (see Fig. 5, element 24) extending between opposing trailing and leading peripheral edges and along a longitudinal axis of the first plate (see Fig. 3 above – wherein applicant has not defined a specific longitudinal axis of the plate) and configured to anchor the first plate into the first vertebral body; a second plate including a second bone contacting surface (see Fig. 5 above) configured to contact an endplate of a second vertebral body and a second articulation surface (see Fig. 5 above) opposite the second bone contacting surface, the second plate further including a second elongated osseous anchorage member (see Fig. 5, element 24 lower) extending between opposing trailing and leading peripheral edges and along a longitudinal axis (see Fig. 3 above – wherein applicant has not defined a specific longitudinal axis of the plate) of the second plate and configured to anchor the second plate into the second vertebral body; and a core (see Fig. 5, element 46) disposed between the first plate and the second plate configured to enable relative movement between the first plate and the second plate, wherein one or more of the leading peripheral edges of the first and second bone contacting surfaces comprises a taper (see Fig. 5 above) to facilitate insertion of the intervertebral implant between the first and second vertebral bodies, wherein one or more of the trailing peripheral edges of the first and second bone contacting surfaces is unbeveled.
Regarding the recitation that only a portion of one or more side peripheral edges of the first and second bone contacting surfaces comprises the exteriorly facing bevel with the remaining portion of the one or more side peripheral edges being unbeveled, it is noted that one of ordinary skill in the art would only modify the insertion side of the vertebral plate in order to distract the vertebral bodies, as taught by Johnson et al. It would be unnecessary to bevel the non-insertion sides because they do not serve as the first penetration point of the plate. 
Concerning claim 42, wherein median planes representing the first and second bone contacting surfaces of the first and second plates form an acute angle (see Fig. 16e above) allowing the intervertebral implant to correct a slope defect of the first and/or second vertebral bodies, wherein the core has restricted movement relative to the second plate (see Fig. 3 above), wherein the first and second elongated osseous anchorage members are aligned along a median plane of the intervertebral implant (see Fig. 3 above), wherein the first plate comprises a first opening (see Fig. 5, receiving anchor 24) in a vicinity of a trailing peripheral edge of the first plate and the second plate comprises a second opening (see Fig. 5, receiving anchor 24 lower) in a vicinity of a trailing peripheral edge of the second plate, wherein the first and second openings lie along a median plane of the intervertebral implant (see Fig. 4 below), and wherein the second plate comprises a curved surface of articulation (see Fig. 3 above).
[AltContent: connector][AltContent: textbox (Median Plane)][AltContent: connector]
    PNG
    media_image4.png
    457
    425
    media_image4.png
    Greyscale


Regarding claim 43, wherein the core (see Fig. 3, element 46 above) has restricted movement relative to the second plate, wherein the first and second elongated osseous anchorage members are aligned along a median plane of the intervertebral implant (see Fig. 4 above), and wherein the first plate comprises a curved surface of articulation (see Fig. 3 above), and wherein the leading peripheral edge of each of the first and second bone contacting surfaces comprises a taper to facilitate insertion of the intervertebral implant between the first and second vertebral bodies, wherein the trailing peripheral edge of each of the first and second bone contacting surfaces is unbeveled (see Fig. 5 above) and wherein only a portion of each side peripheral edge of each of the first and second bone contacting surfaces comprises the exteriorly facing taper with the remaining portion of each side peripheral edge of each of the first and second endplate surfaces being unbeveled.

Allowable Subject Matter
Claims 22, 30, 32, 33, 36, 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 8/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773